DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 09/01/2021.
Response to Arguments
Applicant’s arguments, filed 09/01/2021, with respect to claims 1-20 have been fully considered and are persuasive. The obviousness rejections are hereby withdrawn. Therefore, a NOTICE OF ALLOWANCE is being administered.
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
After careful considerations, examination and search of the claimed invention, the closest prior art of record does not teach or anticipate the claimed feature as claimed in independent claim 1 “assign the plurality of data access nodes among the plurality of storage nodes based at least in part on the distributed file system type, and the total number of storage nodes” and “wherein the assigning the plurality of data access nodes comprises assigning to improve efficiency of data transfer by reducing number of storage nodes that each of the plurality of data access nodes accesses” in 
Support for the amendment may be found in paragraph [00229] of the instant filed specification.
Maccanti et al. US 9,632,878 (“Maccanti”) and Kumarasamy et al. US 2015/0012499 (“Kumarasamy”) are the prior arts of record.
Both Maccanti and Kumarasamy are completely silent about the claim limitation “wherein the assigning the plurality of data access nodes comprises assigning to improve efficiency of data transfer by reducing number of storage nodes that each of the plurality of data access nodes accesses”.
An updated search was conducted and no prior art was found that teaches the above cited claim limitations in combination with the overall claimed limitations when interpreted in light of the specification.
Therefore, claim 1 is patentable.
Independent claim 11 recites similar language as claim 1 and this claim is patentable for the aforementioned reason.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655.  The examiner can normally be reached on 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132